Citation Nr: 0622134	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  01-01 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision in which the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to a disability rating in excess of 10 percent for the 
anxiety disorder.  The veteran perfected an appeal of that 
decision.  His appeal was previously before the Board in 
December 2004, at which time the Board increased the rating 
for anxiety from 10 to 30 percent and adjudicated other 
issues no longer in appellate status.  The veteran appealed 
the December 2004 decision to the United States Court of 
Appeals for Veterans Claims (Court).  As the result of a 
joint motion, in a November 2005 order the Court vacated that 
part of the December 2004 decision in which the Board denied 
entitlement to a rating in excess of 30 percent for anxiety 
and remanded that issue for further consideration.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The medical evidence shows that in addition to the service-
connected generalized anxiety disorder, the veteran's 
psychiatric symptoms have been diagnosed as dementia.  
Service connection for anxiety was based on that disorder 
being secondary to service-connected hearing loss, not on any 
symptoms during service.  He has claimed entitlement to 
service connection for a cognitive disorder, which the 
medical evidence indicates is due to the dementia.  Because 
the cognitive deficit could impact the rating to be assigned 
for the service-connected psychiatric disorder, the Board 
finds that the issue of service connection for the cognitive 
disorder is inextricably intertwined with the issue on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).

The veteran contends that the cognitive disorder was caused 
by a brain infection that he had in service.  His service 
medical records show that he was treated from February to 
April 1944 for otitis externa and otitis media of the left 
ear, but are negative for any complaints or clinical findings 
attributed to a "brain infection" or meningitis.  

In addition, the medical evidence subsequent to service does 
not reflect him having had a brain infection.  A magnetic 
resonance image (MRI) of the brain in October 1991 revealed 
an old right posterior temporal infarct, multiple small 
microvascular infarcts involving both cerebellar hemispheres, 
an old wedge-shaped infarct involving the left cerebellar 
hemisphere, and megacisternia magna and mild superior vermian 
atrophy.  

In an October 1999 treatment note the veteran's medical care 
provider referenced a June 1999 neurological evaluation 
conducted at the VA medical center (MC) in East Orange, New 
Jersey, and found that the veteran's symptoms could be due to 
dementia.  The report of that neurological evaluation is not 
included in the medical records obtained from that VAMC.  

A September 2003 treatment note from the VAMC in Tampa, 
Florida, indicates that a brain MRI was requested in order to 
evaluate the veteran's neurological deficit.  The VA 
treatment records subsequent to September 2003, including the 
report of the MRI, have not been associated with the claims 
file.  

A VA examiner in November 2003 determined that any 
psychiatric symptoms that the veteran had were due to a 
cognitive disorder, and that the previous diagnoses of 
anxiety and depression were erroneous.  The examiner also 
found, however, based on the veteran's report of having had 
meningitis in service, that the cognitive disorder was 
incurred during service.

Accordingly, the case is REMANDED for the following:

1.  Obtain the report of the June 1999 
neurological evaluation from the VAMC in 
East Orange, New Jersey.

2.  Obtain copies of the veteran's 
treatment records from the VAMC in Tampa, 
Florida, from September 2003 to the 
present, including the reports of MRIs.

3.  After the development requested above 
has been completed to the extent 
possible, provide the veteran a 
psychiatric examination in order to 
determine the appropriate diagnosis and 
the degree of severity for any current 
psychiatric symptoms.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment.  

The examiner should provide a complete 
description of the history of the 
psychiatric disorder and the current 
symptomatology, and provide a diagnosis 
of any psychiatric pathology.  If the 
examination results in the diagnosis of a 
cognitive disorder, the examiner should 
provide an opinion on whether the 
cognitive disorder is at least as likely 
as not (a probability of 50 percent or 
greater) related to service or a service-
connected disability.  That opinion 
should be based on review of the medical 
evidence of record and sound medical 
principles and not on the veteran's 
reported history.  If the examiner finds 
that the veteran continues to suffer from 
anxiety, he/she should distinguish the 
degree of psychiatric disability that is 
due to anxiety from that due to any other 
disorder.

4.  After informing the veteran of the 
evidence needed to substantiate his claim 
for service connection for a cognitive 
disorder, adjudicate that issue.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue of entitlement to a 
higher rating for the service-connected 
psychiatric disorder.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


